EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, at lines 12-13, remove the space between “removing the”  in line 12 and “particles from the surface…” in line 13, such that the final limitation begins with “generating an electric potential…” and ends with “...substrate.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-30 are pending in the After-Final Amendment filed 04/20/2022.
The rejection of claims 11-16, 20-23, 27 and 28 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 11, 20, 27, and 28. 
The objection to claim 29 is withdrawn in view of applicant’s amendment to claim 29. 
The rejection of claims 17-19, 25-26, and 30 under 35 U.S.C. 103 as being unpatentable over Kanetsuki et al. (JP 2004259832 A, Computer Translation filed 03/30/2020) in view of Lew et al. (US 20160236245 A1), is withdrawn in view of Applicant’s amendment to claim 17 and 25 (adding the limitation, “wherein a width of one of the plurality of electrodes and a width of the region of the dielectric material are about equal”). 
Applicant’s amendments have overcome the rejections of record, and put the Application in condition for allowance. 
Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments in the After-Final Amendment filed 04/20/2022 have overcome the rejections of record, and put the Application in condition for allowance. 
As to independent claim 11, the closest prior art of record fails to teach or suggest, either alone or in combination, a method of removing particles from a surface of a substrate in a substrate processing tool comprising the combination of features of  “each of the plurality of electrodes separated by one of a plurality of spacings” and “ a width of an electrode of the plurality of electrodes and a width of one of the plurality of spacings are each sized to be within 20% of a distance between a top of the plurality of electrodes and the surface of the substrate”, in conjunction with the other limitations of claim 11.
Claims 12-16 and 21-23 are considered allowable based on their dependence on the claim 11. 
As to independent claim 17, the closest prior art of record fails to teach or suggest, either alone or in combination, a method of removing particles from a surface of a substrate in a semiconductor processing tool comprising the combination of features of “the plurality of electrodes is embedded in a dielectric material such that each electrode is separated from an adjacent one of the plurality of electrodes only by a region of the dielectric material” and “wherein a width of one of the plurality of electrodes and a width of the region of the dielectric material are about equal”, in conjunction with the other limitations of claim 17.
Claims 18-20 and 24 are considered allowable based on their dependence on the claim 17.
As to independent claim 25, the closest prior art of record fails to teach or suggest, either alone or in combination, a method of removing particles from a surface of a substrate in a plasma processing tool comprising the combination of features of “a plurality of electrodes embedded in a dielectric material, adjacent electrodes of the plurality of electrodes being separated only by a region of the dielectric material” and “wherein a width of one of the plurality of electrodes and a width of the region of the dielectric material are about equal”, in conjunction with the other limitations of claim 25.
Claims 26-30 are considered allowable based on their dependence on the claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods and apparatus for electrostatic removal of particles from a surface [Abstracts].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713